Citation Nr: 1736779	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypothyroidism prior to August 31, 2016.


REPRESENTATION

The Veteran represented by:  Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).

The Veteran had active military service in the United States Air Force from June 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at a videoconference Board hearing on March 24, 2017.  A transcript of the hearing has been associated with the claims file.  At that time it was noted that the Veteran was satisfied with the 30 percent rating that was assigned as of August 31, 2016.  It was asserted that the higher evaluation was warranted from an earlier time, to include the date of the claim for an increase.  The issue has been recharacterized as set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The Veteran's hypothyroidism has been productive of fatigue, constipation and mental sluggishness in the period at issue; but without muscular weakness, mental disturbance and weight gain specifically associated with hypothyroidism.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for hypothyroidism have been met for the period of July 29, 2010 to August 31, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Rating Schedule for Hypothyroidism

Under the hypothyroidism provisions of Diagnostic Code 7903, a 10 percent rating is assigned for fatigability, or; continuous medication required for control.  A 30 percent evaluation is assigned for fatigability, constipation and mental sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance and weight gain.  Id.  A 100 percent rating is assigned for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  Id.

The Veteran's Assertions

The Veteran contends that, although the 30 percent disability rating granted in the September 2016 rating decision sufficiently reflects the level of the Veteran's hypothyroid disability for the present, he is entitled to an effective date of July 29, 2010, the date of his claim for an increased rating in excess of 10 percent.  Specifically, the Veteran asserts that, in the period between July 29, 2010 and August 31, 2016, he has experienced greater fatigue and memory problems, which have affected his work, as well as symptoms of constipation.  He adds that during this period, his treating physician has adjusted his hypothyroid medication accordingly.  


The Veteran's Hypothyroidism

The Veteran was afforded a VA examination in September 2010.  The September 2010 VA examiner, noted the Veteran's reports of decreased memory for names, but noted that this was more likely than not an age-related change.  When she recorded the Veteran's report of constipation, she again concluded that this was consistent with age-related changes.  Additional reports by the Veteran included intolerance for cold temperatures, loss of the sense of smell and loss of hair, on all of which the September 2010 VA examiner commented that they happen with natural aging.  The September 2010 VA examiner stated that the Veteran's memory, attention, concentration, and executive functions appeared intact.

The September 2010 VA examiner diagnosed the Veteran with service-connected hypothyroidism, controlled with medications.  She opined that the Veteran's medically controlled hypothyroidism also more likely than not controls the symptoms.  However, in noting in her findings the Veteran's prescription of Synthroid at 0.175 mg once per day, she observed that it "seems correct," but that it "needs to be adjusted."  She further noted that the Veteran's physician had in fact already increased the dosage in the previous spring.

Moreover, the Veteran described worsening symptoms in this period in the statement he included with his September 2011 notice of disagreement.  He stated that that, during the course of his treatment for hypothyroidism, the daily dosage of his medication has more often than not required an increase, due to his symptoms of fatigue, as when, by way of example, the dosage was decreased in May 2011, but his physician was prompted by worsening symptoms to increase it again in August.  The Veteran added that, regardless of the dosage or the amount of sleep he gets, his symptoms have been worsening.  The Veteran further stated that his memory for recalling events is oftentimes sluggish in nature.   

The Veteran also asserted in his statement that the September 2010 VA examiner's findings, as well as her conclusions of age-related causes of his symptoms, were made with no specific medical tests being performed and arrived at solely in response to his verbal reports.  

On August 31, 2016, the Veteran underwent a second VA examination.  The August 2016 VA examiner diagnosed the Veteran with hypothyroidism.  After noting the Veteran's reports of fatigue and mental sluggishness, the August 2016 VA examiner made findings of signs and symptoms attributable to a hypothyroidism condition, among which she made the finding of fatigability, with the Veteran in the last six months feeling very tired and, in particular, experiencing in the morning fatigue, a "slow start" and difficulty in getting up and moving.  Additionally, she found that the Veteran exhibits mental sluggishness and is prescribed continuous Synthroid medication at 0.15 mg daily for hypothyroidism.  

At his March 2017 Board hearing, the Veteran testified that between 2010 and 2016, he has experienced a lot of fatigue, he needs to sleep more and he has developed symptoms of constipation.  He added that he experiences memory problems and processing things mentally takes longer, both of which, with fatigue, have affected his work.  He further testified that his treating physician has adjusted his medication as his condition has required it.  He added that all his symptoms seem to have worsened.

Conclusion

The Board has considered the Veteran's reports during examinations in the period of July 2010 to August 2016, as they appear throughout the record.  The record is sparse, but the Board notes some indications of the day-to-day symptoms the Veteran has described.  For example, in December 2012, when undergoing a colonoscopy, the Veteran's provider, when noting that he and the Veteran had reviewed the Veteran's voiding habits in the last five months, further noted that the Veteran had reported some improvement.  This exchange suggests an ongoing issue in the Veteran's bodily functions on this point.  Additionally, in July 2013, during an eye examination, the Veteran reported that he forgot to take his medication the night before. 
 
Also persuasive, however, are the Veteran's September 2011 lay statement and his Board hearing testimony.  His narratives are consistent and detailed, as set forth above.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  

Thus, reviewing all the evidence on file in a light most favorable to the Veteran, it is the Board's conclusion, with resolution of reasonable doubt in the Veteran's favor, that the 30 percent rating should be assigned July 29, 2010, the date of the claim.  The Veteran reported then that his symptoms had increased, he reported pertinent symptoms on the 2010 examination and thereafter, and as the evidence can be viewed as consistent closer to the higher rating, and that 30 percent rating for the period is in order.  At no time, however, is there any suggestion that a rating in excess of 30 percent is warranted.

For the reasons stated, the Board finds that the record contains supporting medical findings and competent and credible lay evidence to indicate the criteria for a 30 percent disability rating for hypothyroidism under Diagnostic Code 7903 is applicable to the period of July 29, 2010 to August 31, 2016. 


ORDER

Entitlement to an increased rating for hypothyroidism to 30 percent, effective July 29, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


